DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on March 18, 2022, which claims 2-3, 6, 9, 10 , 12, 16-17, and 19 were cancelled; and claims 1, 6-8, 13-15 and 20 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on March 18, 2022, with respect to claims 1, 6-8, 13-15 and 20 have been fully considered and are persuasive. The 35 USC 103 rejection set forth in the last office action mailed on February 9, 2022 has been withdrawn.

Remark
The allowable subject matter of claims 4, 11 and 18 are incorporated into the independent claims 1, 8 and 15 respectively. Therefore, it is conceivable that the amendment of claims 1, 8 and 15(filed on March 18, 2022) is supported by the original disclosure (see par. [0033] and [0048]-[0050], the prior art of record, Bell and Hirneisen, singular and any order combination, does not anticipated or render obvious the amended claims 1, 8 and 15 and the 35 USC 103 rejection set forth in the last office action is hereby withdrawn.


Allowable Subject Matter
Claims 1, 6-8, 13-15 and 20 are allowed in light of the applicant’s arguments and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in expanding phenological data resource by collecting phenological data from social media site, involves generating reports, and providing cataloged phenological information and generated reports to user. None of the prior art of record singular and any order combination discloses the claimed “validating the phenological information against known or already validated information received from crowd source phenological information or a plurality of ecological and biological databases, wherein in response to validating the phenological information, simultaneously, filtering out edited, relatively unreasonable or illogical information compared to the already known or public information utilizing plant image analysis or object identification analysis”. These claimed features render claims 1, 6-8, 13-15 and 20 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 28, 2022